Title: From George Washington to Lieutenant Colonel James Innes, 29 May 1778
From: Washington, George
To: Innes, James


                    
                        Sir,
                        Head Quarters Valley Forge May 29th 1778
                    
                    I am a little surprised, that you have not yet returned to camp, as your stay has now considerably exceeded the greatest extent, you requested permission for; The season is far advanced and you must be sensible your presence with your regiment is essentially necessary. I shall expect you will immediately on receipt of this repair to camp. I am Sir Your most Obedt serv.
                